internal_revenue_service index numbers number release date cc dom corp plr-113654-98 date parent purchaser target sellers purchaser’s company official authorized representative plr-113654-98 outside tax professionals date a date b date c date d business x country y x business z this responds to your letter dated date requesting on behalf of the taxpayers identified above an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file an election parent as the common parent of the consolidated_group of which the purchasing_corporation is now a member is requesting an extension to file an election under sec_338 of the internal_revenue_code and sec_1_338-1 of the income_tax regulations hereinafter referred to as the election with respect to purchaser's acquisition of target on date a additional information was received in letters dated october and date plr-113654-98 and date the material information submitted for consideration is summarized below parent is a publicly traded domestic_corporation and the common parent of a consolidated_group that has a taxable_year ending on june and uses the accrual_method of accounting purchaser is a domestic_corporation that prior to its acquisition by parent had a taxable_year ending on march and used the accrual_method of accounting purchaser is engaged in business x prior to its acquisition by purchaser target a country y corporation was wholly owned by sellers ie three country y holding_companies which were owned by citizens and residents of country y target is engaged in business z target did not have a permanent_establishment in the united_states prior to or after its acquisition by purchaser neither target nor the sellers were subject_to united_states taxation and accordingly they have not filed united_states income_tax returns none of the sellers were united_states_shareholders as that term is defined in sec_951 and therefore target was not a controlled_foreign_corporation within the meaning of sec_957 prior to purchaser's acquisition moreover target was not a passive_foreign_investment_company for which an election under sec_1295 was in effect a foreign_investment_company or a foreign_corporation the stock ownership of which is described in sec_552 and was not required under sec_1_6012-2 to file a u s income_tax return on date a purchaser and sellers entered into a stock purchase agreement for purchaser to acquire all of the target stock from sellers also on date a pursuant to the stock purchase agreement purchaser acquired all of the target stock from sellers for cash notes and x shares of purchaser's common_stock in a fully taxable transaction it is represented that purchaser was not related to sellers within the meaning of sec_338 and that purchaser's acquisition of target qualified as a qualified_stock_purchase within the meaning of sec_338 following purchaser's acquisition of target new target was a controlled_foreign_corporation as defined in sec_957 of purchaser and was included in purchaser's first return subsequent to the acquisition by being listed on form_5471 information_return with respect to a foreign_corporation purchaser and sellers intended to file the election the election was due on date b but for various reasons it was not filed on or about date c which is after the due_date for the election purchaser's company official outside tax professionals and authorized representative discovered that the election was not timely filed on date d parent acquired purchaser's stock for cash in a taxable transaction subsequently parent filed this request under sec_301_9100-1 for an extension of time to file the election the period of limitations on assessment under sec_6501 has not expired for parent's purchaser's or target's taxable_year in which the acquisition sale was consummated the taxable_year in which the election should have been filed or for plr-113654-98 any taxable_year s that would have been affected by the election had it been timely filed sec_338 permits certain stock purchases to be treated as asset acquisitions if the purchasing_corporation makes a sec_338 election under sec_338 or is treated as having made the election under sec_338 and the acquisition is a qualified_stock_purchase sec_338 defines a qualified_stock_purchase as any transaction or series of transactions in which stock meeting the requirements of sec_1504 of one corporation is acquired by another corporation by purchase during the 12-month_acquisition_period sec_338 provides that the term purchase means any acquisition of stock but only if i the basis of the stock in the hands of the purchasing_corporation is not determined i in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or ii under sec_1014 relating to property_acquired_from_a_decedent ii the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and iii the stock is not acquired from a person the ownership of whose stock would under sec_318 other than paragraph thereof be attributed to the person acquiring such stock sec_1_338-1 provides that a purchasing_corporation makes a sec_338 election for target by filing a statement of sec_338 election on form 8023-a in accordance with the instructions on the form the sec_338 election must be filed not later than the 15th day of the 9th month beginning after the month in which the acquisition_date occurs a sec_338 election is irrevocable sec_1_338-2 provides that if an election under sec_338 is made for target old target is deemed to sell target's assets and new target is deemed to acquire those assets sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability of the consolidated_return_year see also form 8023-a and the instructions thereto under sec_301_9100-1 c the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i provided the taxpayer demonstrates to the satisfaction of the commissioner that plr-113654-98 the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301 a in this case the time for filing the election is fixed by the regulations ie sec_1_338-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent to file the election provided parent can show that parent and purchaser acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by purchaser's company official outside tax professionals and authorized representative explain the circumstances that resulted in the failure to timely file a valid election the information also establishes that tax professionals were responsible for the election that purchaser relied on them to timely make the election and that the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations made we conclude that parent and purchaser have shown they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date_of_issuance of this letter for parent as the common parent of the consolidated_group of which the purchasing_corporation is now a member to file the election with respect to the acquisition of target as described above the above extension of time is conditioned on the taxpayers' purchaser's target's and parent's tax_liability being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers' tax_liability for the years involved a determination thereof will be made by plr-113654-98 the district directors’ offices upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ liability is lower sec_301_9100-3 parent as the common parent of the consolidated_group of which the purchasing_corporation is a member should file the election in accordance with sec_1_338-1 that is a new election on form 8023-a not form must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions on the election form together with the information that is required to be attached to the election form parent and old target must amend or file their returns as applicable to report the acquisition as a sec_338 transaction s and to attach to such returns a copy of the election the information that is required to be attached thereto and a copy of this letter also a copy of this letter should be attached to the election form also see announcement 1998_2_irb_38 and sec_1 g no opinion is expressed as to whether purchaser's acquisition of target stock qualifies as a qualified_stock_purchase whether the acquisition of target stock qualifies for sec_338 treatment if the acquisition of target stock qualifies for sec_338 treatment as to the amount of gain_or_loss recognized if any by target on the deemed asset sales and as to parent's acquisition of purchaser and the affects on the election if any in addition we express no opinion as to the tax effects or consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or effects resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we have relied on certain statements and representations made by purchaser and parent their employees and representatives however the district_director s should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to the file the election penalties and interest if any that would otherwise be applicable shall still apply this letter is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent plr-113654-98 pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely yours assistant chief_counsel corporate by richard todd counsel to the assistant chief_counsel corporate
